Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 30 June 1791
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Jacob,Van Staphorst, Nicholaas,Hubbard, Nicholas



Treasury Department,June 30th. 1791.
Gentlemen,

You will please to consider it as a standing instruction, that you are to apply whatever monies may be, at any time, in your hands, of which no different application has been specially directed, to the payment of the interest and premiums, which shall, from time to time, become payable on the loans, which have been or shall be made, for the United States in Holland.
I am &c.
Alexander Hamilton.
Messrs. Willink, Van Staphorst and Hubbard.

